Exhibit 99.1 Washington Mutual, Inc. (NYSE: WM) July 22, WaMu Reports Significant Build-Up of Reserves Contributing to Second Quarter Net Loss of $3.3 billion Company Increases Capital Levels Company Expects to Reduce Expenses by $1 billion WaMu today announced a second quarter 2008 net loss of $3.33 billion as it significantly increased its loan loss reserves by $3.74 billion to $8.46 billion. The quarter’s loss compares with the first quarter net loss of $1.14 billion and net income of $830 million during the second quarter of 2007. The quarter’s financial results reflect an elevated level of provisioning due in large part to changes in the company’s provisioning assumptions in response to continued declines in housing prices nationwide. These changes had the effect of accelerating provisions into the quarter. The quarter’s provision was $5.9 billion compared with $2.2 billion of net charge-offs. The company now expects the remaining cumulative losses in its residential mortgage portfolios to be toward the upper end of the range it disclosed in April, and continues to expect 2008 to be the peak year for provisioning. The company’s tangible equity to total tangible assets capital ratio increased during the second quarter to 7.79 percent from 6.40 percent in the first quarter, resulting in approximately $7 billion of capital in excess of its targeted 5.50 percent level. The increase reflects the effects of the $7.2 billion capital raise, the reduction of the company’s balance sheet by $10 billion and the loss for the quarter. The company also maintained strong levels of liquidity during the quarter, with over $40 billion of readily available liquidity at quarter end. “In the face of unprecedented housing and mortgage market conditions, we are continuing to execute on a comprehensive plan designed to ensure that we have strong capital and liquidity, an appropriately-sized expense base and a strong, profitable retail franchise,” said WaMu Chief Executive Officer Kerry Killinger. “Our recent $7.2 billion capital raise, combined with the other proactive steps we have taken this quarter to strengthen our banking franchise and further expense reductions, continue to move us toward achieving these goals.” Killinger also said that the company now expects to realize annualized cost savings of approximately $1 billion which will contribute to improved pretax, pre-provision earnings. “We remain confident that we have sufficient capital to successfully manage our way through this challenging period,” Killinger added. The company reported a second quarter diluted loss per share of $6.58, which included a previously disclosed one-time earnings per share reduction in the amount of $3.24 related to the company’s capital issuance in April. Excluding this one-time reduction, the company’s second quarter loss per common share was $3.34. This non-cash reduction in earnings per share, which resulted in a reclassification within stockholders’ equity, had no effect on the company’s capital ratios or the net loss recorded in the second quarter. SECOND QUARTER FINANCIAL SUMMARY AND HIGHLIGHTS Selected Financial Summary Three Months Ended ($ in millions, except per share data) Jun. 30, 2008 Mar. 31, 2008 Dec. 31, 2007 Sept. 30, 2007 Jun. 30, 2007 Income Statement Net interest income $ 2,296 $ 2,175 $ 2,047 $ 2,014 $ 2,034 Provision for loan losses 5,913 3,511 1,534 967 372 Noninterest income 561 1,569 1,365 1,379 1,758 Foreclosed asset expense 217 155 133 82 56 Goodwill impairment charge - - 1,775 - - All other noninterest expense 2,186 1,997 2,258 2,109 2,082 Minority interest expense 75 75 65 53 42 Income (loss) before income taxes (5,534 ) (1,994 ) (2,353 ) 182 1,240 Income taxes (2,206 ) (856 ) (486 ) (4 ) 410 Net income (loss) $ (3,328 ) $ (1,138 ) $ (1,867 ) $ 186 $ 830 Diluted earnings per common share $ (6.58 ) $ (1.40 ) $ (2.19 ) $ 0.20 $ 0.92 Less : effect of conversion feature (3.24 ) - Diluted earnings per common share excluding effect of conversion feature $ (3.34 ) $ (1.40 ) $ (2.19 ) $ 0.20 $ 0.92 Balance Sheet Total assets, end of period $ 309,731 $ 319,668 $ 327,913 $ 330,110 $ 312,219 Average total assets 314,882 319,928 325,276 320,475 316,004 Average interest-earning assets 285,503 285,265 287,988 283,263 279,836 Average total deposits 184,610 184,304 185,636 198,649 206,765 Profitability Ratios Return on average common equity (69.25 )% (23.27 )% (32.64 )% 3.03 % 13.74 % Net interest margin 3.22 3.05 2.86 2.86 2.91 Efficiency ratio 84.11 57.49 122.13 64.55 56.38 Nonperforming assets/total assets 3.62 2.87 2.17 1.65 1.29 Allowance for loan losses/ nonperforming loans 87.26 60.25 41.99 41.27 47.63 Tangible equity/total tangible assets 7.79 6.40 6.67 5.60 6.07 ● Capital ratios improve. The tangible equity to total tangible assets ratio at June 30 was 7.79 percent compared with 6.40 percent as of Mar. 31, reflecting the April capital raise of $7.2 billion and despite significant provisioning to cover credit costs. Also contributing to the improved capital ratios this quarter was a decrease in total assets of approximately $10 billion, which freed up approximately $550 million in capital. Additional asset reductions are expected as the company continues to prudently manage the size of its balance sheet. ● Net interest margin up 17 basis points to 3.22 percent. The quarter’s increase in net interest income to $2.30 billion was driven by the 17 basis point expansion in the net interest margin. The margin improved as decreases in rates paid on interest bearing liabilities outpaced the decline in asset yields, while generally lower cost retail deposits grew as a percentage of funding. This expansion occurred despite an increase in nonperforming loans from the first quarter. ● Company builds reserves to $8.46 billion. During the second quarter, the company increased the provision for loan losses to $5.91 billion from $3.51 billion in the first quarter. The company expects remaining cumulative losses in its residential mortgage portfolios to be at the upper end of the range of losses it disclosed at the time of its capital raise in April, and for 2008 to be the peak year for provisioning. The increase in provision for loan losses reflected the further decline in house prices which increased expected loss severities, increased delinquencies, reduced availability of credit, and the weakening economy. Total net charge-offs in the loan portfolio rose to $2.17 billion from $1.37 billion in the prior quarter. Nonperforming assets grew to 3.62 percent of total assets at June 30 from 2.87 percent at the end of the first quarter. At the same time, early stage delinquencies for the subprime and home equity portfolios showed early signs of stabilization in the quarter. 2 Approximately one third of the second quarter provision for loan losses related to significant changes in key assumptions the company used to estimate incurred losses in its loan portfolio in response to the increasingly adverse credit trends.
